COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Thomas Matthew Neveu, Jr. v. The State of Texas

Appellate case number:      01-14-00638-CR

Trial court case number:    96-DCR-028573

Trial court:                240th District Court of Fort Bend County

Date motion filed:          October 29, 2014

Party filing motion:        Appellant/Relator, Thomas Matthew Neveu, Jr.


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Date: November 25, 2014